13-2004
    Ghale v. Holder
                                                                                  BIA
                                                                            Laforest, IJ
                                                                          A093 354 155
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 13th day of March, two thousand fifteen.

    PRESENT:
             JOSÉ A. CABRANES,
             DEBRA ANN LIVINGSTON,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    RAM GHALE,
             Petitioner,

                      v.                                   13-2004
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Julie Mullaney, Mount Kisco, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Anthony W. Norwood, Senior
                                  Litigation Counsel; Kathryn L.
                                  DeAngelis, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ram Ghale, a native and citizen of Nepal,

seeks review of an April 25, 2013 order of the BIA,

affirming the January 30, 2012 decision of an Immigration

Judge (“IJ”), which denied asylum, withholding of removal,

and relief under the Convention Against Torture.    In re Ram

Ghale, No. A093 354 155 (B.I.A. Apr. 25, 2013), aff’g No.

A093 354 155 (Immig. Ct. New York City Jan. 30, 2012).     We

assume the parties’ familiarity with the underlying facts

and procedural history.

    Under the circumstances of this case, we review the

decisions of both the IJ and the BIA.   See Yun-Zui Guan v.

Gonzales, 432 F.3d 391, 394 (2d Cir. 2005) (per curiam).

The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v.

Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008) (per curiam).

    As the government correctly notes, Ghale failed to

exhaust his current challenge to the IJ’s dispositive

adverse credibility determination before the BIA.     In

addition to the statutory requirement that petitioners

                             2
exhaust each category of relief they seek, 8 U.S.C. §

1252(d)(1), petitioners must raise specific issues with the

BIA before raising them in this Court.     See Foster v. INS,

376 F.3d 75, 77-78 (2d Cir. 2004) (per curiam).     Issue

exhaustion is mandatory:     “If the government points out to

the appeals court that an issue relied on before that court

by a petitioner was not properly raised below, the court

must decline to consider that issue, except in []

extraordinary situations.”     Lin Zhong v. U.S. Dep’t of

Justice, 480 F.3d 104, 107 n.1 (2d Cir. 2007).     If the BIA

chooses to address an issue that the petitioner failed to

raise, we may, but need not, choose to review the BIA’s

decision on the issue.     Waldron v. INS, 17 F.3d 511, 515 n.7

(2d Cir. 1993).

    Here, the BIA summarized the grounds for the IJ’s

adverse credibility determination and found no clear error.

Although that description could provide a foothold to review

the adverse credibility determination, we decline to review

it because Ghale has waived review by failing to challenge

the “findings that informed the IJ’s adverse credibility

determination.”   Shunfu Li v. Mukasey, 529 F.3d 141, 146 (2d

Cir. 2008); see Yueqing Zhang v. Gonzales, 426 F.3d 540, 542


                                3
n.1 (2d Cir. 2005) (“‘Issues not sufficiently argued in the

briefs are considered waived and normally will not be

addressed on appeal.’” (quoting Norton v. Sam’s Club, 145
F.3d 114, 117 (2d Cir. 1998))).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             4